Citation Nr: 1428310	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  07-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased initial rating for the service-connected radiculopathy of the left lower extremity (LLE).

2. Entitlement to an increased initial rating for the service-connected radiculopathy of the right lower extremity (RLE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to April 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a lumbar spine disability and assigned an initial rating of 20 percent.  A subsequent rating decision in June 2011 increased the rating for the lumbar spine disability to 40 percent, effective from August 26, 2010, and also granted separate ratings of 10 percent each for radiculopathies of the LLE and RLE.

In December 2011 the Board issued a decision that granted a 40 percent rating for the lumbar spine disability from May 24, 2005, and denied a rating higher than 40 percent thereafter.  The Board also found in its decision that the Veteran had not disagreed with the separate ratings that were assigned to the LLE and RLE radiculopathies in the June 2011 rating decision cited above.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In March 2013 the Court issued an Order granting a Joint Motion for Partial Remand in which the Parties asked the Court to vacate the portion of the Board's decision that found the issue of initial evaluation of the LLE and RLE radiculopathies to be not on appeal.  The Joint Motion asked the Court not to disturb the portion of the Board's decision that denied an initial rating for lumbar spine disability higher than 40 percent.

The Board's action in December 2011 remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A subsequent rating decision in November 2012 granted entitlement to a TDIU, explained the basis for the effective date assigned, and provided appellate rights with notice of the decision.  There has been no expression of disagreement with that decision, and it is no longer before the Board.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcation of a claim generally is within the Secretary's discretion").

In a November 2012 rating decision, the RO increased the Veteran's lumbar spine disability rating to 60 percent under Diagnostic Code 5243, assigned 20 percent ratings for the LLE and RLE radiculopathy, and granted entitlement to a total disability rating based on unemployability (TDIU), all effective October 3, 2012.  In a May 2013 rating decision, the RO, in addition to granting service connection for several disabilities and granting entitlement to special monthly compensation (SMC) for schedular housebound effective May 23, 2012, determined that a clear and unmistakable error had occurred in assigning compensable evaluations for radiculopathy while the lumbar spine disability was assigned a rating based on incapacitating episodes, and reduced the Veteran's radiculopathy ratings for the LLE and RLE to 0 percent effective May 1, 2013.  


FINDINGS OF FACT

1.  From May 24, 2005 to August 26, 2010, the radiculopathies of the LLE and RLE most closely approximated mild incomplete paralysis of the sciatic nerve.

2.  From August 26, 2010 to October 3, 2012, the radiculopathies of the LLE and RLE most closely approximated moderate incomplete paralysis of the sciatic nerve.

3.  From October 3, 2012, the Veteran's primary lumbar spine disability has been rated 60 percent based on incapacitating episodes of intervertebral disc syndrome (IVDS), and assignment of separate compensable ratings for radiculopathy constitutes pyramiding.


CONCLUSIONS OF LAW

1.  For the period prior to August 26, 2010, the requirements for a rating in excess of 10 percent for radiculopathy of the LLE have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2013).

2.  For the period prior to August 26, 2010, the requirements for a rating in excess of 10 percent for radiculopathy of the RLE have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2013).

3.  From August 26, 2010 to October 3, 2012, the requirements for a rating of 20 percent, but not more, for radiculopathy of the LLE are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2013).

4.  From August 26, 2010 to October 3, 2012, the requirements for a rating of 20 percent, but not more, for radiculopathy of the RLE are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2013).

5.  From October 3, 2012, the requirements for separate compensable ratings for radiculopathy of the LLE and RLE are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.71a, The Spine (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

The issue decided below arises from a grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

In any event, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained, and VA examinations have been conducted.  The Veteran has been advised of his entitlement to a hearing in support of his appeal, but he declined such a hearing.

The most recent Joint Motion for Partial Remand in March 2013 expressed no issues regarding the duties to notify and assist.  The Board is confident that if any VCAA defects existed in its December 2011 decision, such defects would have been brought to the Court's attention in the interest of judicial economy.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's neuropathy of the LLE and RLE is rated under the provisions of 38 C.F.R. § 4.214a, Diagnostic Code (DC) 8520 (paralysis of the sciatic nerve).

Under DC 8520, an 80 percent rating is assigned for complete paralysis of the sciatic nerve (the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost).  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular dystrophy.  A 40 percent rating is assigned for moderately severe incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; and, a rating of 10 percent is assigned for mild incomplete paralysis.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The June 2011 rating decision granted service connection for radiculopathies of the LLE and RLE effective from May 24, 2005; this is also the effective date of service connection for the primary disability of the lumbosacral spine.

The file contains a letter from Dr. Fanciullo dated in May 2005 describing the current severity of the Veteran's lumbosacral spine disorder.  In specific regard to the lower extremities, Dr. Fanciullo stated the Veteran experienced some radiation of pain to the anterior thighs.  This pain would occasionally involve one leg and occasionally would involve both legs.  

Disability records from the Social Security Administration (SSA) show the Veteran was granted SSA disability effective from June 2005 for migraine headaches (primary disability); no secondary disability was listed.  In the associated self-reported Function Report - Adult the Veteran made no reference to any current functional disability caused by a disorder of the lower extremities.

The Veteran's SSA file includes an examination at Dartmouth-Medical Center in June 2005.  The Veteran was noted to have a medical history of low back pain with radiculopathy to the bilateral lower extremities (BLE).  However, neurological examination, including motor tone, strength, muscle stretch reflexes, plantar reflexes, sensory, coordination, station and gait, were all normal.
 
The Veteran had a VA examination of the spine in February 2006.  He complained of daily leg and foot pain, weakness, numbness, paresthesias and unsteadiness and also reported weekly falls.  The Veteran reported being able to walk 1-3 miles.  Objective examination showed the Veteran to have a normal gait and posture.  The calves of both legs were symmetrical in measurement.  Sensory examination was normal in the RLE but showed slightly diminished sensation to light touch in the LLE (vibration, pinprick and position were normal in the LLE).  Reflexes were normal in the lower extremities bilaterally.  The examiner diagnosed lumbar degenerative disc disease (DDD) but did not articulate a separate diagnosis for the lower extremities.

The Veteran had another VA examination of the spine in August 2010.  In relevant part, the Veteran complained of severe pain in his legs, numbness, paresthesias, weakness, unsteadiness, falls (once every two months), and altered sensation.  The Veteran also reported sensation of coldness in the LLE.  The Veteran described his radicular pain as extending from the buttocks down the backs of the legs to the soles of the feet, of 5/10 severity, and intermittent in the RLE but constant in the LLE.  The Veteran stated he could walk more than a quarter mile but less than a full mile.  He also stated he was unable to stand or walk more than two hours of an eight-hour day.

Examination showed the Veteran to have an antalgic gait with poor propulsion.  Neurologic examination showed normal knee jerks and plantar flexion bilaterally but reduced ankle jerks bilaterally.  Sensory examination was normal in the RLE but showed reduced sensation in the LLE.  Motor examination showed normal strength and tone in the BLE, with no atrophy.  The examiner diagnosed DDD of the lumbar spine but did not articulate a separate diagnosis for the lower extremities.

The file was subsequently returned to the VA examiner cited above for an addendum opinion to address the severity of the Veteran's radiculopathy.  In an opinion dated in May 2011, the examiner noted the Veteran reported feeling weakness in his legs when he stopped moving (like riding a motorcycle) but denied falls.  The Veteran had reported that he walked with a limp favoring his left leg and that he was able to walk/stand a total of 4 hours during an 8-hour day, but only 2 hours at a stretch.  The examiner stated the appropriate diagnosis was lumbar radiculopathy.  Nerve dysfunction was present, as well as neuritis and neuralgia, but paralysis was absent.  The Veteran was not employed, so there was no associated occupational impairment.  In terms of activities of daily living (ADLs), the Veteran described moderate impairment of mobility (to include driving, walking and stairs), dressing, grooming, bathing, and traveling, shopping, chores).  The examiner stated he would consider the Veteran's radiculopathy to cause "moderate" impairment (sensation present but decreased).

In December 2011 the Board issued a decision that granted an increased rating for the lumbosacral spine disability, based on the General Rating Formula for Diseases and Injuries of the Spine.  This increase was implemented by the RO in a rating decision in January 2012.

On October 3, 2012, the Veteran had a VA examination that resulted in him being granted an increased rating of 60 percent for the lumbosacral spine disability under the provisions of DC 5243 (intervertebral disc syndrome, or IVDS), applying the criteria of the Formula for Rating IVDS based on Incapacitating Episodes.  The November 2012 rating decision that granted this increased rating for the lumbosacral spine, effective from the date of the VA examination, also granted increased ratings of 20 percent for radiculopathies of the LLE and RLE effective from the same date.  

In May 2013 the RO issued a rating decision that found clear and unmistakable error (CUE) in the its November 2012 decision because neurological symptoms are incorporated into the rating criteria for IVDS, and the evaluation of the same manifestation under various different DCs is to be avoided.  See 38 C.F.R. § 4.14.  The May 2013 rating decision accordingly reduced the separate evaluations for radiculopathies of the LLE and RLE to 0 percent effective May 1, 2013.

Thus, during the course of the appeal, the Veteran's radiculopathy has been evaluated as 10 percent disabling in the LLE and the RLE from May 24, 2005, 20 percent disabling from October 3, 2012, and 0 percent disabling from May 1, 2013.

Turning first to the period prior to October 3, 2012, the Board finds that from May 24, 2005 to August 26, 2010, the Veteran's disability most closely approximated mild incomplete paralysis of the BLE.  The Veteran's disability was exclusively sensory, as demonstrated by the essentially normal examination at Dartmouth-Medical Center in June 2005, and by the VA examination in February 2006 in which the RLE was entirely normal and the LLE had only a slightly reduced sensation to light touch.  During these examinations the Veteran's gait was normal and there was no sign of weakness or atrophy in either lower extremity.  The Board accordingly cannot find any indication that his disability approximated "moderate" incomplete paralysis.

Thereafter, the VA examination on August 26, 2010, revealed that the Veteran had antalgic gait and showed decreased ankle jerks bilaterally as well as reduced sensation on the left.  Further, the examiner stated in the addendum opinion that the Veteran had "moderate" impairment due to decreased sensation.  Accordingly, the criteria for a 20 percent rating are met from the date of the examination on August 26, 2010.  

The Board acknowledges at this point that the Veteran's RLE was less impaired on examination than was the LLE.  However, the diminished ankle jerks in the RLE demonstrate the Veteran's RLE radiculopathy was not wholly sensory, and the examiner did not distinguish between the extremities in characterizing the current impairment as moderate.  Thus, resolving all doubt in the Veteran's favor, increased 20 percent ratings are warranted for both lower extremities.   

The Board has considered whether a rating higher than 20 percent should be granted effective from August 26, 2010, but finds the Veteran's disability picture did not approximate "moderately severe" incomplete paralysis of the sciatic nerve.  Examination showed no clinical indication of weakness (motor examination showed normal strength and tone in the bilateral lower extremities without atrophy); ankle jerks were diminished (but not absent) and knee jerks and plantar flexion were normal bilaterally.

The Board has found no distinct period prior to October 3, 2012, during which the criteria for higher evaluations were met, so further "staged ratings" are not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

For the period from October 3, 2012, as noted above, the RO granted a 60 percent rating under the IVDS Formula, and increased the ratings for radiculopathy to 20 percent effective the same date.  In May 2013, the RO found clear and unmistakable error in allowing the separate ratings for radiculopathy to continue, and reduced those ratings to 0 percent.  The Board notes the Veteran has not filed a notice of disagreement with the rating reduction.  However, as the evaluation assigned to the Veteran's radiculopathy is on appeal, the Board will address whether a rating in excess of 0 percent is warranted.  

On review, the Board agrees with the RO's conclusion that it was clear and unmistakable error to continue separate compensable ratings for radiculopathy of the LLE and RLE once the 60 percent rating for the lumbar spine disability was granted under the IVDS Formula, effective October 3, 2012.  In this regard, an evaluation assigned under the IVDS Formula contemplates both orthopedic and neurological manifestations of disc disease; therefore, assigning a rating under the IVDS Formula and a separate rating for neurological symptoms, contemplates impermissible pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  The General Rating Formula states, "For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating [IVDS] Based on Incapacitating Episodes."  38 C.F.R. § 4.71a (emphasis added).  The Notes to rate orthopedic and neurological symptoms separately are listed only under the General Rating Formula.  The IVDS Formula includes no such directives.  Moreover, when the revised criteria for rating IVDS were first amended in September 2002, VA addressed comments that acute incapacitating symptoms should be rated separately from chronic orthopedic and neurological manifestations and then the ratings combined.  The commenter gave an example of a veteran having foot drop as a result of IVDS that interferes with earning capacity and also requiring frequent bed rest due to IVDS that affects earning capacity, arguing that the veteran has separate disabilities that should be evaluated separately and then combined, rather than rating based on the higher of the two respective evaluations.  In response, VA explained:

 We have provided alternative methods of evaluation that allow the use of either the chronic manifestations or the total duration of incapacitating episodes for evaluation, whichever results in a higher evaluation.  But, in our view, assigning an evaluation under both methods for functional impairment due to IVDS would clearly result in duplicate evaluations of a single disability, and therefore would constitute pyramiding, which is prohibited by 38 CFR 4.14. 

67 Fed. Reg. 54345, 54346 (Aug. 22, 2002).

As the award of a 20 percent rating from October 3, 2012 was erroneous and constituted pyramiding, the Board will not entertain the question of whether a rating in excess of 20 percent is warranted from that date, as an increased rating would only compound the original error.  See 38 C.F.R. § 3.400(o)(1) (a retroactive increase or benefit will not be awarded after basic entitlement has been terminated).

Further, as the Veteran continues to be in receipt of a 60 percent rating for his lumbar spine disability under DC 5243 based on the IVDS Formula, separate compensable ratings for radiculopathy from May 1, 2013 are not warranted as such would violate the rule against pyramiding.  38 C.F.R. §§ 4.14, 4.71a, The Spine; 67 Fed. Reg. 54345, 54346 (Aug. 22, 2002).

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and generally provide for additional or more severe symptoms than currently shown by the evidence.  The Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

The Court has held that a request for a TDIU is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has been assigned a TDIU effective from October 3, 2012.  Considering the period prior to that date, the Veteran is shown to have been unemployed, but the Veteran does not assert, and the evidence of record does not suggest at any time, that he was rendered unemployable solely due to the service-connected radiculopathy of the bilateral lower extremities that is currently before the Board.  The Board accordingly finds that a claim for TDIU prior to October 3, 2012, is not raised by the rating issues decided herein.



ORDER

A rating in excess of 10 percent for LLE radiculopathy prior to August 26, 2010, is denied.

A rating in excess of 10 percent for RLE radiculopathy prior to August 26, 2010, is denied.

A rating of 20 percent for radiculopathy of the LLE is granted effective from August 26, 2010, subject to the requirements applicable to the payment of monetary benefits.

A rating of 20 percent for radiculopathy of the RLE is granted from August 26, 2010, subject to the requirements applicable to the payment of monetary benefits.

Compensable ratings for radiculopathy of the LLE and RLE from May 1, 2013 are denied. 


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


